SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2011 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X IR COPEL 04/11 - 01/26/2011 Copels Grid Market grew by 5.9% in 2010 The following analysis refers to Copels power market performance consolidated in 2010 compared to the same period of 2009. Captive Market  Copel Distribuição The captive market consumed 21,304 GWh, up by 5.2%. The residential segment consumed 5,925 GWh, up 4.6% due to an increase of 3.7% in the number of customers, a 0.9% upturn in average residential consumption, the buoyant job market and the expansion of credit, which increase the acquisition of home appliances. This segment represented 27.8% of Copels captive market. By the end of the period, Copel supplied power to 2,964,805 residential customers. The industrial segment consumed 7,092 GWh, 5.8% up, due particularly to better performance of the food, auto and machinery and equipment industries. This segment represented 33.3% of Copels captive market. By year end, Copel supplied power to 69,198 captive industrial customers. The commercial segment consumed 4,466 GWh, an increase of 6.3%, due to the healthy job market and the increase in consumer credit. The commercial segment represented 21.0% of Copels captive market. By the end of 2010, Copel supplied power to 308,987 captive commercial customers. The rural segment consumed 1,774 GWh up 5.6%, due to the increase of 3.9% in the number of customers and the economy expansion. This segment represented 8.3% of Copels captive market. By the end of 2010, Copel supplied power to 366,694 rural customers. Other segments (public agencies, public lighting, public services and own consumption) consumed 2,047 GWh, 2.7% up in the period. These segments represented 9.6% of Copels captive market. At the end of the year, Copel supplied power to 49,715 customers in these segments. The following table shows the captive market for each consumption segment: Number of customers Energy sold (GWh) Dec/10 Dec/09 % Jan.Dec/10 Jan.Dec/09 % Residential 2,964,805 2,859,749 3.7 5,925 5,664 4.6 Industrial 69,198 66,960 3.3 7,092 6,704 5.8 Commercial 308,987 300,138 2.9 4,466 4,200 6.3 Rural 366,694 352,992 3.9 1,774 1,680 5.6 Other 49,715 48,344 2.8 2,047 1,994 2.7 Grid Market Grid Market (TUSD) - Copel Distribuição Copel Distribuiçãos grid market, comprising the captive market, concessionaries and licensees (other utilities within the State of Paraná) and all free customers within the Companys concession area, grew 5.9%, as the following table: Number of customers/Agreements Energy distributed (GWh) Dec/10 Dec/09 % Jan.Dec/10 Jan.Dec/09 % Captive Market 3,759,399 3,628,183 3.6 21,304 20,242 5.2 Concessionaries and Licensees 4 4 - 568 524 8.3 Free customers* 29 21 38.1 3,211 2,929 9.6 Grid Market * All free customers served by Copel GET and other suppliers at the Copel DIS concession area. Copels Consolidated Market The following table shows Copels total energy sales through Copel Distribuição and Copel Geração e Transmissão: Number of customers/Agreements Energy sold (GWh) Dec/10 Dec/09 % Jan.Dec/10 Jan.Dec/09 % Copel DIS Captive Market 3,759,399 3,628,183 3.6 21,304 20,242 5.2 Concessionaries and Licensees 4 4 - 568 524 8.3 CCEE (MCP) - - - 61 237 - Total Copel DIS Copel GET CCEAR (Copel DIS) 1 1 - 1,230 1,157 6.2 CCEAR (other concessionaries) 35 35 - 13,405 13,478 (0.5) Adjustment auction (ACR) - 1 - - 330 - Free customers 11 10 10.0 1,054 1,044 1.0 Bilateral Agreements 2 2 - 1,456 1,085 34.2 CCEE (MCP) - - - 287 339 (15.5) Total Copel GET 49 49 - - Total Copel Consolidated Note: Not considering the energy from MRE (Energy Relocation Mechanism). CCEE: Electric Pow er Trade Chamber CCEAR: Energy Purchase Agreements in the Regulated Market MCP: Short Term Market Curitiba, January 26, 2010 Sincerely, Ricardo Portugal Alves CFO and Investor Relations Officer For additional information, please contact Copel's Investor Relations team: ri@copel.com or (55-41) 3222-2027 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 26, 20 11 COMPANHIA PARANAENSE DE ENERGIA  COPEL By: /
